Conviction is for attempting to pass a forged instrument, punishment being two years in the penitentiary.
The original transcript failed to show any notice of appeal as required by Art. 827 Cow. C. P. By a supplemental transcript now before us there is shown a "docket entry" by the trial judge stating that notice of appeal was given, but it does not appear that such order was carried into the court's minutes. It has been held many times that the docket entry is not a "record" entry as required by Art. 827. See 4 Tex. Jur., Sec. 123, p. 172, and cases there cited; also Lenox v. State,55 Tex. Crim. 259, 116 S.W. 816; Haynie v. State, 92 Tex. Crim. 45,241 S.W. 478; Bryson v. State, 20 S.W.2d 1047; Thackerson v. State, 26 S.W.2d 241.
The appeal is dismissed.
         ON APPELLANT'S MOTION TO REINSTATE THE APPEAL.